
	
		II
		110th CONGRESS
		2d Session
		S. 3183
		IN THE SENATE OF THE UNITED STATES
		
			June 24 (legislative
			 day, June 23), 2008
			Mr. Dorgan (for himself,
			 Mr. Nelson of Florida, and
			 Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Commodity Exchange Act to provide oil and
		  gas price relief by requiring the Commodity Futures Trading Commission to take
		  action to end excessive speculation, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the End Oil Speculation Act of
			 2008.
		2.FindingsCongress finds that—
			(1)skyrocketing
			 energy prices in oil and gas are damaging families of the United States, as
			 well as the economy, foreign policy, and national security of the United
			 States;
			(2)while there are a
			 number of reasons for increasing energy costs, a large part of the problem
			 appears to be from excessive speculation in petroleum in the futures
			 markets;
			(3)oil and gas
			 prices result from the prices established in the petroleum futures
			 markets;
			(4)in the early 20th
			 century, speculators were trading commodities to make money at the expense of
			 farmers and families of the United States;
			(5)Congress stopped
			 that action by enacting the Commodities Exchange Act (7 U.S.C. 1 et seq.),
			 which was reinforced later when Congress established the Commodity Futures
			 Trading Commission (referred to in this section as the
			 Commission), both of which were designed to ensure that the
			 futures markets worked free of fraud, manipulation, and excessive
			 speculation;
			(6)the Commission
			 accomplished this (directly or through delegated authority) primarily by
			 promulgating rules and regulations that required the disclosure of trading
			 information and that limited speculative trading;
			(7)Congress made it
			 clear in the Commodities Exchange Act and in the establishment of the
			 Commission that the petroleum futures markets exist for legitimate hedging of
			 actual, physical commercial products that are bought and sold today, but are to
			 be delivered in the future;
			(8)for a long time
			 after enactment and enforcement of that Act (including rules and regulations),
			 the prices generated in the petroleum futures markets were based largely on
			 fundamental factors relating to supply and demand for oil and gas in the United
			 States and world markets;
			(9)those prices no
			 longer appear to be based on those factors, as excessive speculation appears to
			 have, once again, hijacked the petroleum futures markets and sent oil and gas
			 prices soaring;
			(10)some experts
			 have concluded that as much as 30 to 50 percent of the recent increase in the
			 price of oil may be due to manipulation or excessive speculation in the
			 petroleum futures markets;
			(11)some experts
			 have estimated that as much as 70 percent of the trading in the petroleum
			 futures markets is by speculators rather than commercial parties seeking to
			 hedge the risk of the future delivery of an actual physical product and their
			 counterparties;
			(12)the excessive
			 speculation appears to have resulted, in part, from a variety of actions by the
			 Commission (including the issuance of exemptions, exclusions, and no action
			 letters), technology changes, and threats by market participants to take their
			 business outside the regulated United States markets to overseas unregulated
			 markets in which the participants may not have to disclose their trading
			 activities and will be subject to less regulation designed to protect markets
			 and consumers;
			(13)the petroleum
			 futures markets must be restored to their original intent and purpose, which is
			 legitimate hedge trading directly involving commercial parties and in which
			 manipulation and excessive speculation are eliminated;
			(14)the Commission
			 is the primary regulator of the petroleum futures markets and has ample
			 existing investigative and regulatory authority to end manipulation and
			 excessive speculation and to do so quickly;
			(15)Congress
			 acknowledges that the Commission announced on May 29, 2008, that the Commission
			 was conducting a broad and far-reaching investigation into the national and
			 international crude markets (including into oil trading on regulated and
			 unregulated exchanges, over the counter trading, cash trades, and storage,
			 pipeline operations, shipping, and transportation generally) to determine if
			 there was or is any improper manipulation or excessive speculation; and
			(16)the announced
			 investigation by the Commission is a good start, but it is only a start and
			 much more needs to be done quickly.
			3.Elimination of
			 manipulation and excessive speculation as cause of high oil and gas
			 pricesSection 4a of the
			 Commodity Exchange Act (7 U.S.C. 6a) is amended by adding at the end the
			 following:
			
				(f)Elimination of
				manipulation and excessive speculation as cause of high oil and gas
				prices
					(1)Duty of
				Commission
						(A)In
				generalIn accordance with
				subparagraph (B), the Commission shall use the authority provided under this
				Act to restore the petroleum futures markets to the original purpose and intent
				of the markets by eliminating manipulation and excessive speculation by
				investigation, regulation, and rulemaking.
						(B)Consideration
				of findingsIn carrying out subparagraph (A), the Commission
				shall take into account each finding described in section 2 of the End Oil
				Speculation Act of 2008 (including paragraphs 2, 4 through 7, and 10 through 14
				of section 2 of that Act).
						(2)Legitimate
				hedge trading
						(A)In
				generalIn carrying out this Act, the Commission shall
				distinguish between—
							(i)trading involving
				transactions by commercial producers and purchasers involving actual physical
				petroleum products for future delivery (referred to in this subsection as
				legitimate hedge trading); and
							(ii)all other
				trading;
							(B)InclusionFor
				purposes of this subsection, legitimate hedge trading shall include
				counterparties to a transaction by commercial producers and purchasers
				involving actual physical petroleum products for future delivery regardless of
				whether the counterparties are commercial producers or purchasers of the
				physical products.
						(3)Type of
				tradingNotwithstanding any other provision of this Act, the
				Commission shall modify (or delegate any appropriate entity to modify) such
				definitions, classifications, and data collection under this Act as is
				necessary to ensure that all direct and indirect parties and counterparties to
				all trades in the petroleum futures market are distinctly, clearly, and
				correctly identified for all purposes as engaging in—
						(A)legitimate hedge
				trading; or
						(B)any other type of
				trading.
						(4)Elimination of
				excessive speculation
						(A)In
				generalNotwithstanding any other provision of this Act, the
				Commission shall review all regulations, rules, exemptions, exclusions,
				guidance, no action letters, orders, and other actions taken by or on behalf of
				the Commission (including any action or inaction taken pursuant to delegated
				authority by an exchange, self-regulatory organization, or any other entity)
				regarding all petroleum futures market participants or market activity
				(referred to in this subsection individually as a prior action)
				to ensure that only legitimate hedge trading occurs and that excessive
				speculation is eliminated.
						(B)Prior
				action
							(i)In
				generalThe Commission shall revoke or modify the application
				after the date of enactment of this subsection of any prior action taken by the
				Commission (including any prior action taken pursuant to delegated authority by
				any other entity) with respect to any trade on any market, exchange, foreign
				board of trade, swap or swap transaction, index or index market participant or
				trade, hedge fund, pension fund, and any other transaction, trade, trader, or
				petroleum futures market activity that is not a legitimate hedge trade.
							(ii)RevocationIn
				carrying out this subparagraph, the Commission shall consider revoking the
				results of each prior action that, in whole or in part, has the direct or
				indirect affect of limiting, reducing, or eliminating—
								(I)the full
				applicability of position limits on any trading that is not legitimate hedge
				trading; or
								(II)the filing of
				any report or data regarding any direct or indirect trade or trader, including
				the filing of large trader reports.
								(C)Different rules
				or regulations
							(i)In
				generalThe Commission shall apply different rules and
				regulations to legitimate hedge trading and any other transactions, trades,
				traders, or petroleum futures market activity in a manner that accomplishes the
				purposes of this subsection.
							(ii)Margin
				requirementsIn carrying out this subparagraph, the Commission
				shall modify the purpose of margin requirements from credit protection only to
				include discouraging excessive speculation by setting margin requirements of at
				least 25 percent for any trading that is not legitimate hedge trading.
							(5)RegulationNotwithstanding
				any other provision of law (including regulations), the Commission shall
				subject, to the maximum extent practicable, any person engaging, directly or
				indirectly, in a petroleum futures market trade, transaction, or other
				petroleum futures market activity in any location to regulation by the
				Commission unless and until the trade or transaction occurs in a market or
				exchange that has regulations that are substantially identical to the
				regulations of the Commission and that are fully and effectively enforced in
				each such market or on each such exchange.
					(6)Disclosure to
				CommissionNotwithstanding any other provision of law (including
				regulations), the Commission shall ensure, to the maximum extent practicable,
				that the activity of each participant in the petroleum futures markets, and all
				trades, trading, traders, and direct and indirect parties to the trades,
				trading, and traders, are fully, clearly, and accurately disclosed to the
				Commission so that the Commission and Congress can effectively regulate and
				monitor all such activity.
					(7)Working group
				of international regulatorsThe Commission shall convene a
				working group of international regulators to develop uniform international
				reporting and regulatory standards to ensure the protection of the petroleum
				futures markets from excessive speculation, manipulation, location shopping,
				and lowest common denominator regulation, which pose systemic risks to all
				petroleum futures markets, countries, and consumers.
					(8)Reports
						(A)In
				generalThe Commission shall submit to Congress—
							(i)not later than 60
				days after the date of enactment of this subsection, a report that describes in
				detail the actions the Commission has taken, is taking, and intends to take to
				carry out this subsection, including any recommended legislative changes that
				are necessary to carry out this subsection; and
							(ii)every 45 days
				thereafter, an update of the report required under clause (i).
							(B)Additional
				employees or resourcesNot
				later than 60 days after the date of enactment of this subsection, the
				Commission shall submit to Congress a report that describes the number of
				additional employees and resources that the Commission determines are necessary
				to carry out this subsection (including the specific duty of each additional
				employee).
						(9)Expedited
				procedures
						(A)In
				generalSubject to subparagraph (B), the Commission shall use
				emergency and expedited procedures to carry out this subsection.
						(B)ReportIf
				the Commission decides not to use the procedures described in subparagraph (A)
				in a specific instance, not later than 30 days after the date of the decision,
				the Commission shall submit to Congress a detailed report that describes in
				each instance the reasons for not using the
				procedures.
						.
		4.Effective
			 date
			(a)In
			 generalThis Act and the
			 amendments made by this Act take effect on June 24, 2008.
			(b)ApplicationSection
			 4a(f) of the Commodity Exchange Act (7 U.S.C. 6a(f)) (as amended by section 3)
			 applies to any action taken by the Commodity Futures Trading Commission or any
			 person or entity on or after June 24, 2008.
			(c)ImplementationThe
			 Commodity Futures Trading Commission shall implement section 4a(f) of the
			 Commodity Exchange Act (7 U.S.C. 6a(f)) (as amended by section 3) not later
			 than December 31, 2008.
			
